Case 7:20-cv-01399-NSR Document 1-20 Filed 02/18/20 Page 1 of 3




                    EXHIBIT S
               Case 7:20-cv-01399-NSR Document 1-20 Filed 02/18/20 Page 2 of 3
                                              LAW OFFICE


                          Ira M. Emanuel, P.C.
                               Four Laurel Road, New City, NY 10956
                                Tel: 845.634.4141 Fax: 845.634.9312
      Counsel to                  E-mail: Info@EmanuelLaw.com                     Amy Mele, Esq.
Freeman & Loftus, RLLP                 www.EmanuelLaw.com                           Of counsel




                                            April 4, 2019

       Mr. Erik Asheim
       Building Inspector
       Town of Clarkstown
       10 Maple Avenue
       New City, NY 10956

              Re: Appeal of Ateres Bais Yaakov Academy of Rockland, March 8, 2019

       Dear Mr. Asheim:

              I represent the applicant in the above-referenced matter. I note that you sent
       an e-mail to me on March 19, 2019 (while I was on vacation) stating, “Please be
       advised, the Clarkstown Zoning Board of Appeals requires a survey of the property
       to be submitted as part of the application before it can be processed.”

            In my cover letter with the application, I stated that a survey was not being
       submitted because

              [t]he relief requested bears no relationship to the location of features or
              structures within the site; rather, it relates to the location of the site
              relative to the Official Map of the Town of Clarkstown. Appropriate
              mapping is included with the Narrative Summary. Further, to the
              applicant’s knowledge, no current survey is available.
              In addition, nothing in the Zoning Code (Clarkstown Code Ch. 290, Art. VIII)
       or in the published rules of the ZBA (Clarkstown Code Ch. A-295) requires the
       submission of a survey under any circumstances. The submission of a survey is
       certainly not a condition precedent to the scheduling of a hearing before the Board.

               Despite the fact that we do not consider a survey to be required or probative
       in this matter, my client has commissioned the preparation of one, at great expense.
       It will be submitted to the Board upon completion.

             Your e-mail of March 19, 2019 indicates that the only outstanding item
       required to process the application is the survey and that no other materials are
       “required” by the ZBA in order to schedule a hearing. Thus, upon submission of the
       Case 7:20-cv-01399-NSR Document 1-20 Filed 02/18/20 Page 3 of 3



survey to the Board we expect that the application will be deemed complete and
that this matter will be placed on the next available agenda of the ZBA.

                                            Very truly yours,


                                            Ira M. Emanuel

Cc:   Client
      Yehuda Buchweitz, Esq.
      Kaela Dahan, Esq.
        Weil, Gotshal & Manges, LLP
      Leslie Kahn, Esq.
